Judge Marshall
delivered the opinion of the court.
This is a motion to quash an execution ior costs which issued from this court, and the replevy bond taken upon the execution.
The motion is made, professedly, upon the face of the record, and upon the ground that tbe execution issued against two persons who had ceased to be parties, (lessors of the plaintiff,) in the original action in the circuit court, before the judgment therein was rendered ; that they ought not, therefore, to have been made parties in this court, and ought not to have been included in the judgment for costs. But they were in fact made parties here Stephens, who is principal in the replevy bond, was in fact served with the summons which issued from this court on the writ of error. He was, therefore, included in the judgment for costs as much as any other defendant in error; and it is too late, after the expiration of the term at which this judgment was rendered, to call upon this court, to go back into the record of the original suit to see. if he was properly made a party in this court. In fact, this court has no power to amend its judgments after the term, unless there be something in its record to amend by. And where the parties arc made by writ of error and summons, it can no more look into the original record, for the purpose of amending its judgment as to parties, by seeing who ought to have been parties, than it can amend its judgment of affirmance or reversal by looking into the original record for the merits of the case. Upon the records of this *89court, Stephens was a party defendant to the writ of error; if improperly made so, he had an opportunity of correcting the error before judgment, or he might, by calling the attention of the court to his attitude in the case, have obtained in the j udgment itself, at any time during the term at which it was rendered, a discrimination which would have exempted him from the general costs. It is too late at a succeeding term.
Wintersímítii for plaintiff; Lindsey for defendant.
Wherefore, the motion is overruled.